Citation Nr: 0934842	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected cardiovascular 
disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the service-connected low back disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected right peroneal nerve 
paresthesia associated with the low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to November 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the RO.  

When this case was previously before the Board in March 2007, 
it was decided in part and remanded in part.  

The Board notes that, during the course of the Veteran's 
appeal, the disability rating for his cardiovascular 
disability was increased from 10 percent to 30 percent, 
effective the date of the initial grant of service 
connection, December 12, 2002.  



FINDINGS OF FACT

1.  The service-connected cardiovascular disability is not 
shown to be productive of congestive heart failure or left 
ventricular function with an ejection fraction of less than 
50 percent; he is able to achieve over 5 metabolic 
equivalents (METs) before the onset of fatigue and shortness 
of breath.  

2.  Prior to September 26, 2003, the service-connected low 
back disability is shown to have been manifested by 
limitation of motion that more nearly approximated moderate 
than severe; intervertebral disc disease resulting in more 
than 2 weeks of incapacitating episodes or lumbosacral strain 
was not present, and there was no significant neurological 
impairment in the left lower extremity.  

3.  For the period beginning September 26, 2003, the service-
connected low back disability has been manifested by 
limitation of motion with decreased range of motion upon 
flare-ups of pain and an abnormal spinal contour; there has 
been no significant neurological impairment in the left lower 
extremity.  

4. The service-connected peroneal nerve paresthesia currently 
is shown to be manifested by more than mild incomplete 
paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for the service-connected 
hypertensive ischemic heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104 
including Diagnostic Code 7015 (2008).  

2.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the service-connected low back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5235-5243; 
§ 4.124a including Diagnostic Code 8520 (2008).  

3.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected 
right peroneal nerve paresthesia associated with the low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8521 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in November 2002 and May 2007.  
Although the Veteran was not provided all required notice 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims in April 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
In the Board's March 2007 remand, the RO or the Appeals 
Management Center (AMC) was instructed to undertake 
appropriate development to obtain any outstanding medical 
records, in particular records relating the Veteran's back 
surgery.  

In May 2007, the AMC sent a letter to the Veteran requesting 
him to submit the required authorization to obtain 
outstanding physician or hospital records pertaining to his 
low back disability.  No reply from the Veteran is of record.  
Consequently, no additional records were obtained.  

It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, the Court 
has held that VA's duty to assist a veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the Veteran's failure to cooperate in 
the development of his claims, the Board will decide the 
claims based on the evidence of record.  
 
In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  


Cardiovascular Disability

The service-connected cardiovascular disability is rated 
under Diagnostic Code 7015 for an atrioventricular block.  
Under this code, a 10 percent disability rating where 
workloads of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication or a pacemaker is required.  

A 30 percent evaluation is assigned where workloads of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation is assigned where there has been more 
than one episode of acute congestive heart failure in the 
past year, or; workloads of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fracture of 30 to 50 percent.  

Finally, a 100 percent total evaluation is assigned for 
chronic congestive heart failure, or; where workloads of 3 
METs or less result in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015.  


Low Back and Associated Peroneal Nerve Paresthesia

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A 60 percent evaluation was warranted based on incapacitating 
episodes, when there were incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

However, § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

Complete paralysis of the external popliteal nerve (common 
peroneal) warrants an 40 percent evaluation; with complete 
paralysis of the popliteal nerve, the foot drops, and there 
is slight droop of the first phalangeals of all toes, 
dorsiflexion of the foot and extension of the proximal 
phalangeals is lost, abduction of the foot is lost, adduction 
is weakened, and anesthesia covers the entire dorsum of the 
foot and toes.  

Incomplete paralysis of the sciatic nerve warrants a 30 
percent evaluation if it is severe, a 20 percent evaluation 
if it is moderate, and a 10 percent evaluation if it is mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected cardiovascular, low back, and peroneal 
nerve disabilities.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities.  


Cardiovascular Disability

The Veteran was initially granted service connection for his 
cardiovascular disability, a right bundle branch block and 
left anterior vesicular block, in a July 2003 rating 
decision.  A 10 percent disability rating was assigned, 
effective on December 1, 2002.  The Veteran appealed this 
decision, contending that the severity of his cardiovascular 
disability warrants a higher rating.  As noted above, during 
the course of this appeal, the disability rating was 
increased to 30 percent, also effective on December 1, 2002.  

The pertinent evidence of record consists of a VA examination 
conducted in March 2003.  At that time, the examiner noted a 
history of an EKG since discharge in service that showed a 
right bundle branch block and left anterior vesicular block.  

It was also noted that the Veteran was catheterized in July 
2000 when he had an ejection fraction of 60 percent with 
normal left ventricular function and wall motion.  Upon 
examination, the Veteran's blood pressure was 160/84.  The 
examiner noted that the Veteran could perform 7 METs at 
cardiac activity per his known activity level.  There was no 
sign of any heart failure.  An EKG showed a normal sinus 
rhythm, right bundle branch block, and left anterior 
vesicular block.  

Another VA examination from August 2004 revealed that the 
Veteran did not take cardiac medication at that time, and 
that there was no history of heart failure.  The examiner 
estimated that the Veteran had at least 5 to 6 METS cardiac 
output level.  

The Veteran's blood pressure was measure at 146/78 and 
150/80, and there was no cyanosis, clubbing, or edema noted 
in the periphery.  An EKG showed a right bundle branch block 
and left anterior vesicular block.  An ejection fraction of 
55 to 60 percent was also noted.  The aortic root, aortic 
valve, mitral valve, ventricular function, right atrium, and 
right ventricular chambers were all normal.  There was no 
significant valvular stenosis present.  

The Veteran was most recently afforded a VA examination in 
May 2008.  Upon examination, the Veteran complained of 
dyspnea on exertion.  His current medication was aspirin, and 
the examiner noted he had never used any nitroglycerine 
sublingual.  

The examiner indicated that stress testing was not available 
at the time of examination, so instead he gave a current METs 
estimate based upon the Veteran's current activity level. He 
estimated the current activity level METs to be 5 or 6.  

As for physical activity, the Veteran indicated that he used 
a rider mower and weed whacker around his house, but took 
frequent breaks.  Although, the Veteran's ability to do 
physical chores was also restricted at that time because of a 
hand injury.  Blood pressure was 148/78 sitting, and lungs 
were clear to auscultation bilaterally.  As for the impact of 
this disability on the Veteran's ability to work, the 
examiner pointed out that the Veteran's condition was stable 
and that he was not on any other heart medication outside of 
aspirin.  

While he did not feel that the Veteran would be a candidate 
for any job with vigorous physical activity, he concluded 
that a job with mild to moderate activity or sedentary 
activity would be feasible in the Veteran's case.  

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a disability rating in 
excess of 30 percent.  Various VA examinations confirm that 
the Veteran can achieve workloads greater than 5 METs.  None 
of the above examiners found that the Veteran's MET level was 
less than 5, which would warrant a higher 60 percent rating.  

Moreover, the evidence does not demonstrate that the 
Veteran's cardiovascular disability is productive of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

The findings of the August 2004 examiner establish an 
ejection fraction of 55 to 60 percent.  In addition, there 
were no reported episodes of acute congestive heart failure, 
let alone chronic congestive heart failure.  Thus, the 
Veteran is not entitled to a higher disability rating for his 
cardiovascular disability.  


Low Back Disability

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The revised criteria may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

The Veteran was granted service connection for his low back 
disability, lumbar degenerative disc disease L5-S1 with 
moderate lumbar degenerative joint disease.  The disability 
was assigned a 10 percent rating effective in December 2002.  
The Veteran appealed this decision, alleging that this 
condition is productive of constant severe pain and affects 
his ability to function.  

The Veteran was first afforded a VA examination regarding his 
low back condition in March 2003.  The Veteran's subjective 
complaint was mainly low back pain in the area along the belt 
line.  He rated the pain as a 5 or 6 on a scale of 1 to 10.  

Objectively, the Veteran's range of motion testing revealed 
forward flexion to 85 degrees, extension to 25 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
The examiner noted that the Veteran had basically normal 
range of motion of the lumbar spine.  

The X-ray studies showed moderate degenerative changes at 
multiple levels with loss of disc height at the L5-S1 level.  
The Veteran was diagnosed with lumbar degenerative disc 
disease L5-S1 and moderate lumbar spine degenerative joint 
disease.  

A private MRI from the Butler Memorial Hospital from March 
2004 noted an impression of moderate diffuse spondylosis.  
There was right lateral disc protrusion at L2-3, and right 
paracentral disc protrusion at L4-5.

Upon VA examination in August 2004, the Veteran continued to 
complain of constant, daily low back dull pain which made it 
difficult to "straighten up." He estimated that the 
intensity of his pain was about a 5 on a scale of zero to 10, 
but could reach 9 with a flare-up of pain.  

The examiner noted that the Veteran's gait pattern was 
normal.  A lumbar spine examination showed that forward 
flexion was to 85 degrees, extension was to 25 degrees, 
lateral flexion was to 35 degrees on the right and 40 degrees 
on the left, and rotation was to 35 degrees bilaterally.  
Pain was mostly with forward flexion.  

With repetitive motion, there was decreased endurance, and 
increased pain and fatigue.  The examiner also noted that 
there had been no incapacitating episodes in the previous 
year.  A final diagnosis of lumbar spondylosis as evidenced 
by several bulged discs, degenerative disc disease of the 
lumbar spine, and lumbar degenerative disc disease was 
indicated.  

During the Veteran's final VA back examination in May 2008, 
the Veteran indicated that he had a laminectomy procedure in 
May 2006 a the Butler Memorial Hospital.  He expressed that 
80 percent of his back pain was relieved by this operation.  
His complaint at the time of examination was an intermittent 
"jaggy-type" pain, with no radiation.  He further indicated 
that this pain was aggravated with sitting, standing, or 
driving for long periods of time.  The current severity of 
his pain was now 0, but a 7 or 8 on a scale of zero to 10 
with a flare-up.  

Upon examination, the examiner noted a normal gait and steady 
ambulation.  There was a well-healed surgical scar measuring 
2 centimeters in length.  Forward flexion was to 80 degrees, 
extension was to 25 degrees, lateral flexion was to 35 
degrees bilaterally, and rotational movement was to 35 
degrees bilaterally.  

With repeated active range of motion, the Veteran did have a 
flare-up of pain mostly with forward flexion at 70 degrees 
through 80 degrees, and also with spinal extension 20 through 
25 degrees.  

With repetitive active range of motion, he also displayed 
some decreased endurance, increased pain and increased 
fatigue.  There had been no incapacitating episodes in the 
previous 12 months, but he indicated that he needed to rest 
periodically when moving around because of decreased 
endurance.  

The examiner indicated that, during a low back pain flare-up, 
he would conceivably have decreased range of motion, 
increased pain, and decreased endurance.  An X-ray of the 
lumbar sine showed loss of lumbar lordosis likely positional 
or from back muscle spasm.  

There was also moderate degenerative changes with reduction 
in intervertebral disc space and marginal osteophyte 
formation at L1-2, L4-5, and L5-S1 levels.  There was no 
evidence of spondylolisthesis, spondylosis, or definite 
osteolytic or osteoplastic lesions.  

With respect to the Veteran's low back disability and its 
impact on the ability to work, the examiner noted that the 
Veteran was certainly not a candidate for any vigorous 
physical activity, nor was he a candidate for working from 
heights.  The examiner also noted that the Veteran should not 
do any prolonged lifting, shoveling, bending, or stooping 
activities.  

In consideration of the rating criteria in effect prior to 
September 26, 2003, the Board initially notes that the only 
evidence of record from this time period consists of a VA 
examination from March 2003.  

In the Board's opinion, this examination fails to adequately 
discuss important factors such as range of motion loss upon 
repetition or during flare-ups.  However, the Board has 
determined that later VA examinations from August 2004 and 
May 2008 provide a sufficient basis for the Board to 
determine the level of impairment prior to September 26, 
2003.  

Based on the findings of the August 2004 and May 2008 VA 
examinations, the Board has determined that the that the 
demonstrated level of functional impairment due to the 
Veteran's service-connected low back disability more nearly 
approximated the moderate level of limitation of motion 
contemplated by a 20 percent evaluation under Diagnostic Code 
5292.  

In support of this rating, the Board notes that these VA 
examination disclosed loss of range of motion, and more 
extensive decreased range of motion upon repetition and 
during flare-ups.  They do not, however, demonstrate that the 
Veteran experienced severe limitation of motion, which would 
warrant a 40 percent rating under Diagnostic Code 5292.  

The Board has also considered whether there an evaluation in 
excess of 20 percent for the period prior to September 26, 
2003, is warranted under Diagnostic Codes 5295 or 5293.  

However, the Veteran did not display severe lumbosacral 
strain, while listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Therefore, a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5295.  Nor does the evidence indicate 
that the Veteran experienced incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks in a 
12 month span.  Thus, a higher rating is also not warranted 
under former Diagnostic Code 5293.  

In considering the rating criteria in effect beginning 
September 26, 2003, the Board finds that the demonstrated 
level of functional impairment due the Veteran's low back 
disability more nearly approximates the criteria for a 20 
percent disability rating.  

While the objective medical evidence from the August 2004 and 
May 2008 VA examinations does not establish that forward 
flexion of the thoracolumbar spine was less than 60 degrees, 
X-ray findings from the May 2008 examination showed loss of 
lumbar lordosis likely due to position or from back muscle 
spasm.  

Moreover, the May 2008 examiner noted pain at 70 degrees 
flexion upon repetition, and estimated that the Veteran would 
experience more extensive decreased motion during a flare-up 
of pain.  

Accordingly the Board has determined that the functional 
impairment resulting from the Veteran's low back disability 
more nearly resembles the criteria for a 20 percent 
disability rating.  

The Board has also taken into consideration the Veteran's 
statements regarding the severity of his symptoms and their 
impact on his ability to function.  The Veteran has been 
granted a 20 percent disability rating because of the 
functional impairment resulting from the disability.  As 
explained, the objective evidence shows that he does not have 
sufficient functional impairment to warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent for 
the period beginning September 26, 2003, but has found none.  

In particular, the Board notes that there is no evidence 
showing that the Veteran has experienced any incapacitating 
episodes requiring bed rest prescribed by a physician during 
this period.  Therefore, a higher rating under Diagnostic 
Code 5243 is not warranted.  

Also, the Board notes that the Veteran is already service-
connected for his related peroneal nerve disability of the 
right lower extremity.  There is no evidence demonstrating 
any significant neurological impairment in the left lower 
extremity.


Peroneal Nerve Disability

The Veteran was also granted service connection for his right 
peroneal nerve paresthesia as secondary to his service-
connection low back disability in the July 2003 rating 
decision.  He appeals the assignment of a 10 percent 
disability rating.

Upon VA examination in March 2003, the Veteran indicated that 
since he incurred his low back pain condition, he has 
experienced some intermittent right lower extremity pain and 
paresthesia.  

The examiner noted that the nerve that seemed to be involved 
was the right S1 nerve distribution.  He noted that the 
Veteran was able to heel/toe walk.  There was no muscle 
atrophy or spasm.  Muscle strength in the right leg was 4 out 
of 5, as compared with the left lower extremity which was 5 
out of 5.  The examiner diagnosed the Veteran with right 
peroneal nerve paresthesia.  

A sensory examination was also conducted during the Veteran's 
March 2003 back examination.  The examiner found that the 
right peroneal nerve intervention into the right foot had 
some sensory alteration of monofilament and vibratory 
sensation.  Straight leg raises and Lasegue sign was 
negative.  

The Veteran's peroneal nerve was again examined during an 
August 2004 VA examination.  His chief complaint was that his 
right leg and foot have a numbness and burning sensation on 
the outside part of his foot.  

A physical examination showed right S1 nerve distribution 
which is the peroneal nerve, and his left side was normal.  
The right foot had decreased monofilament and vibration 
sensation.  A motor examination was normal.  The examiner 
noted that the Veteran was experience a neuritis in the right 
lower extremity, and there was no muscle atrophy or 
fasciculations.  

During the Veteran's most recent VA examination in May 2008, 
it was noted that the Veteran had a laminectomy done in May 
2006 that prevented him from developing a permanent right 
foot drop problem.  By past history, the Veteran did 
experience dysesthesia and paresthesia of the right lower 
leg.  He did have right lower leg peripheral pain which would 
awaken him from sleep and occasionally interfered with his 
daily activity.  

An examination revealed right peroneal nerve distribution 
which ran along the S1 nerve area displaying mild right foot 
decreased vibration and monofilament sensation.  The motor 
exam of his feet was normal especially on the right side.  

The examiner noted that the Veteran still had mild neuritis 
in the right lower extremity but no muscle atrophy or 
vesiculations on exam.  There was no right foot drop and 
there was no need for bracing.  

As for the disability's impact on the Veteran's ability to 
work, the examiner indicated that he still does have some 
right lower extremity neuritis, but no permanent neuropathy 
problem involving the foot.  He noted that while it may 
awaken him or cause him irritation at time, it would not keep 
him from doing some normal activities at home.  

The examiner opined that the Veteran would not be a candidate 
for any heavy lifting or chronic climbing activities because 
of potential irritation to the back, but moderate activities 
and light duty work would not be a problem for him to 
perform.  

In light of the VA examiners' findings, the Board has 
determined that the Veteran is not entitled to a disability 
rating in excess for his right peroneal nerve paresthesia 
associated with his low back disability.  The foregoing 
evidence confirms the presence of decreased sensation in the 
right lower extremity as a result of the Veteran's low back 
disability.  

The objective evidence does not substantiate the presence of 
any motor impairment of the left lower extremity.  The Board 
notes that, when the neurological impairment, as here, is 
wholly sensory, the rating should be for the mild or at most, 
the moderate degree.  See 38 C.F.R. § 4.124a, Note preceding 
Schedule of Ratings for Diseases of the Peripheral Nerves.  

In the Board's opinion, the neurological impairment is not 
more than mild and accordingly does not warrant more than the 
currently assigned rating of 10 percent.  In March 2003, the 
VA examination noted some sensory alteration of monofilament 
and vibratory sensation.  The August 2004 motor examination 
was normal, and there was no evidence of no muscle atrophy or 
fasciculations.  In May 2008, only mild neuritis in the right 
lower extremity, but no muscle atrophy or vesiculations, was 
noted.  Thus, the evidence does not demonstrate that the 
Veteran experienced more than mild incomplete paralysis of 
the peroneal nerve.  


Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An increased initial rating in excess of 30 percent for the 
service-connected cardiovascular disability is denied.  

The Board having determined that throughout the initial 
rating period, the service-connected low back disability 
warrants a 20 percent rating, the appeal is granted to this 
extent and subject to the regulation governing the payment of 
monetary benefits.  

An increased initial rating in excess of 10 percent for the 
service-connected right peroneal nerve paresthesia associated 
with the low back disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


